         Case 1:11-cr-00205-AKH Document 44 Filed 03/19/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                      March 19, 2021



By ECF
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14D
New York, New York 10007

       Re:     United States v. Cliver Antonio Alcala Cordones, S2 11 Cr. 205 (AKH)

Dear Judge Hellerstein:

        The parties understand that the Court has adjourned the upcoming conference until April
12, 2021, at 10:30 a.m. The parties respectfully requests that, in light of the COVID-19 pandemic
and to allow for the continued review of discovery, the Court exclude time through the date of the
new conference, in the interests of justice pursuant to 18 U.S.C. § 3161(h)(7)(A). Defense counsel
consents to this request.

                                                      Respectfully submitted,
                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                                By:          /s/
                                                      Matthew Laroche
                                                      Jason A. Richman
                                                      Benjamin Schrier
                                                      Kyle Wirshba
                                                      Assistant United States Attorneys
                                                      (212) 637-2420/2589/1062/2493

cc:    Defense counsel (by ECF)
